Title: To James Madison from Tobias Lear, 3 August 1803
From: Lear, Tobias
To: Madison, James


Sir,
Boston, August 3d: 1803.
On my return from Portsmouth last evening, I had the satisfaction of finding here, your letter of Instructions under date of July 14th, enclosing letters from the President of the United States to the Dey of Algiers, the Bey of Tunis, and Bashaw of Tripoli; together with four new Mediterranean Passports, and two hundred tops of this Passport; also your respected favor of the 27th of July, together with a letter from the Department of State, written by Mr. Wagner, on the 26 of July, and another covering two sets of Cyphers for Mr. Cathcart and myself. At the same time I received a letter from the Treasurer of the United States, dated 22nd July, enclosing a check on the Branch Bank at this place, for forty three thousand dollars, which I have deposited, and shall take it out in Doubloons before the Ship sails. While mentioning this, I will just observe, that, in the close of the Instructions, you state, that I shall “be supplied with 47.000 dollars for the objects stated in the enclosed estimate.” I presume 43.000 was meant, as that sum, added to 54.000 sent to Mr. OBrien & Mr. Cathcart, makes 97.000, the amount stated in the estimate.
As you have permitted me either to draw for half a years salary; or take it out of the 43.000 dollars sent me, I shall, most probably, do the latter, unless I find a ready opporty of receivg Cash for the draft before the Ship sails. In that case I shall draw for fifteen hundred dollars only, as I have given a power to Captn. George Long, of Portsmouth, N. H, to draw five hundred dollars per Annum from my salary to defray the expences of my son’s education &c.
Flattered as I am by the high trust and confidence reposed in me by the President of the United States, and satisfied with the arrangements & Allowances made respecting myself; it will be the first wish of my heart to see our affairs on the Coast of Barbary placed on a footing honorable and advantageous to the United States, and my ardent exertions shall not be wanting to effect so desireable an object. The several Parts of your Instructions shall be particularly attended to, and it will afford me peculiar satisfaction to receive, from time to time, such further Orders as the state of our Affairs; or the ideas of the Executive may make it proper to send me.
The rains which fell last week have retarded the equipment of the Ship a few days beyond what was expected; but Captn. Preble assures me he shall be ready to sail by the 7th. inst. The season of the year, and the Character of the Ship as a fast sailer, promise us a pleasant & short passage. With sentiments of the highest respect, and most sincere attachment, I have the honor to be Sir, Your most Obedient Servt
Tobias Lear
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6); Tr and enclosure (owned by Stephen Decatur, Garden City, N.Y., 1961). For surviving enclosure, see n. 5.



   
   Letter not found, but it was presumably a response to Mustafa Dey to Jefferson, 17 Oct. 1802 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:18 n. 2).



   
   Letter not found, but this was possibly a copy of Jefferson’s 14 Apr. 1803 letter to Hammuda Bey (see JM to Cathcart, 9 Apr. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:494–95, 496 n. 4]).



   
   Letter not found.



   
   Letter not found.



   
   Lear enclosed a copy of his letter to Thomas Tudor Tucker, 3 Aug. 1803, acknowledging receipt of the treasury draft for $43,000 (1 p.).



   
   Wagner placed an asterisk here and wrote in the bottom margin: “*47,000 was inserted in the instructions by mistake: the estimate alluded to made it no more than 43,000 J.W.”



   
   Wagner drew a warrant on the treasury for $500 in favor of George Long on 5 Sept. 1803, according to Lear’s power of attorney (DNA: RG 59, DL, vol. 14).


